217 F.2d 647
John H. LEE, Petitioner, Appellant,v.William C. KINDELAN, Warden, Rhode Island State Prison, Respondent, Appellee.
No. 4883.
United States Court of Appeals, First Circuit.
December 30, 1954.

Appeal from the United States District Court for the District of Rhode Island; Edward William Day, Judge.
John H. Lee, pro se.
Alfred E. Motta, Special Counsel, Providence, R. I., with whom William E. Powers, Atty. Gen., on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court of the United States for the District of Rhode Island entered July 30, 1954, denying and dismissing the application of the petitioner for a writ of habeas corpus.


2
The order of the district court is affirmed upon its opinion, Ex Parte Lee, D. C., 123 F.Supp. 439. See Lee v. Kindelan, 1953, 80 R.I. 212, 95 A.2d 51.